Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no clear basis for the limitation of the bladder element “consists only of …sheets”, there is no guidance as to what elements are precluded by use of the term “consists”.  It is noted that the specification in paragraph [0043] discusses the addition of additional elements which appears to contradict the use of the much more limiting “consists”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claim 21 is confusing, vague, and indefinite because it is not clear from applicants specification what structural limitations are precluded by the phrase “consists only of the ….polymeric sheets” and therefor it is not clear what structural limitations are encompassed by such a phrase.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tawney (2002/0139471).
Tawney shows A bladder element comprising:
                  	 a first polymeric sheet (12’);
a second polymeric sheet (16’); and
a third polymeric sheet (14’);
wherein:
at least one of the first polymeric sheet (12’), the second polymeric sheet (16’), and the

the first polymeric sheet (12’), the second polymeric sheet (16’), and the third polymeric
sheet (14’) are stacked so that the second polymeric sheet (16’) is between (see figures 9 and 10) the first polymeric sheet (12’) and the third polymeric sheet (14’);
a first surface (top shown at 18’) of the second polymeric sheet (16’) is in contact with an inner surface (bottom shown at 18’)of the first polymeric sheet (12’), or
a second surface (bottom shown at 20’) of the second polymeric sheet (16’) is in contact with an inner surface (top shown at 20’) of the third polymeric sheet (14’), or
the first surface of the second polymeric sheet is in contact with an inner
surface of the first polymeric sheet (shown at 18’), and the second surface of the second polymeric sheet is in contact with the inner surface of the third polymeric sheet (shown at 20’);
wherein pressurized fluid (at 17’ and 19’, and discussed in paragraph [0102] is:
between the first polymeric sheet and the second polymeric sheet (at 17’); or
between the second polymeric sheet and the third polymeric sheet (at 19’); or
between the first polymeric sheet and the second polymeric sheet (at 17’), and between
the second polymeric sheet and the third polymeric sheet ( at 19’) as claimed.
     In reference to the phrase “prior to stacking …”, a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964).  In an ex parte case, product-by-process claims are not construed as being limited to the product formed by the specific process recited.  In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).

     In reference to claim 10 and 11, see figures 9 and 10 which show third sheet 14’ shaped with a cavity open to the top with the second sheet (16’) located therein and covered by first sheet (12’).  The sheet 16’ is considered to be “entirely” within the cavity in that it does not extend beyond the sides of the cavity and the cavity is enclosed by the first sheet (12’) and the second sheet (16’) does not extend beyond the cavity formed by the first and third sheets.
     In reference to claim 12, see figures 7 and 8.
     In reference to claims 16, 17, and 19, see figures 9 and 10 which show the flanges secured as claimed.
     In reference to claim 18, as noted by Tawney in paragraph [0159], “the inhibitors are either removed after welding or are consumed in the RF welding process”, therefore the resultant bladder is free of anti-welding material.
     In reference to claim 20, see paragraph [0153].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 13-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tawney (2002/0139471).
     Tawney shows A bladder element comprising:

a second polymeric sheet (16’); and
a third polymeric sheet (14’);
wherein:
at least one of the first polymeric sheet (12’), the second polymeric sheet (16’), and the
third polymeric sheet (14’) is formed with a contoured surface profile (figures 9 and 10 show all three being contoured);
the first polymeric sheet (12’), the second polymeric sheet (16’), and the third polymeric
sheet (14’) are stacked so that the second polymeric sheet (16’) is between (see figures 9 and 10) the first polymeric sheet (12’) and the third polymeric sheet (14’);
a first surface (top shown at 18’) of the second polymeric sheet (16’) is in contact with an inner surface (bottom shown at 18’)of the first polymeric sheet (12’), or
a second surface (bottom shown at 20’) of the second polymeric sheet (16’) is in contact with an inner surface (top shown at 20’) of the third polymeric sheet (14’), or
the first surface of the second polymeric sheet is in contact with an inner
surface of the first polymeric sheet (shown at 18’), and the second surface of the second polymeric sheet is in contact with the inner surface of the third polymeric sheet (shown at 20’);
wherein pressurized fluid (at 17’ and 19’, and discussed in paragraph [0102] is:
between the first polymeric sheet and the second polymeric sheet (at 17’); or
between the second polymeric sheet and the third polymeric sheet (at 19’); or
between the first polymeric sheet and the second polymeric sheet (at 17’), and between
the second polymeric sheet and the third polymeric sheet ( at 19’) substantially as claimed except for the embodiment shown in figures 7-10 forming a plurality of isolated chambers between the second and either the first or third sheets.  Tawney suggests providing attachments between the first and second 
     In reference to the phrase in claim 1 of “has a contoured surface profile prior to stacking”  a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964).  In an ex parte case, product-by-process claims are not construed as being limited to the product formed by the specific process recited.  In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
     In reference to claim 2, see figures 9 and 10 which show third sheet 14’ shaped with a cavity open to the top with the second sheet (16’) located therein and covered by first sheet (12’).  The sheet 16’ is considered to be “entirely” within the cavity in that it does not extend beyond the sides of the cavity and the cavity is enclosed by the first sheet (12’) and the second sheet (16’) does not extend beyond the cavity formed by the first and third sheets.
     In reference to claim 3, see figures 7 and 8.
     In reference to claims 13-15, see figures 14-21 which show a plurality of chambers formed from a first sheet (60), a second sheet (62), and third sheet (58) which are isolated as described in paragraphs [0101], [0106], and [0113]).
     In reference to claim 8, see paragraph [0153].
.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive.  
     In response to applicants’ arguments directed towards the phrase “prior to stacking….” a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964).  In an ex parte case, product-by-process claims are not construed as being limited to the product formed by the specific process recited.  In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).  Also, it is noted that the surface of the second sheet is considered to be “contoured” inasmuch as applicant has defined “contoured” in that substantially flat is a “contour”.  Absent further limitations directed towards the materials or what means are required for the second sheets to perform as indication this phrase and similar phrases will be treated as product by process limitations as noted above.
     In reference to the newly added amended phrase to claim 1 directed towards attachments between the first and second sheet or the second and third sheet to form isolated fluid chambers (see paragraph [0106] which discusses the attachment between an outer film layer with an adjacent inner film layer could be developed further to afford multiple fluid chambers).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732